On the 27th day of February, 1909, judgment was rendered against the defendant for violating the prohibitory liquor law, and he was sentenced to pay a fine of $100 and 30 days' confinement in the county jail. Ninety days was allowed by the court within which the defendant could file his transcript of the case in the Criminal Court of Appeals; but the court did not grant any extension of the time prescribed by statute within which the defendant must make and serve case-made. The statute allows thirty days from the day of judgment from which time the defendant may make and serve a case-made. The record in this case shows that the case-made was not served until the 7th day of May, 1909, which was long after the expiration of the time allowed by statute. The case-made is therefore stricken from the record. Considering the case upon the transcript of the record, the information is in proper form. The judgment of the court is therefore affirmed, with directions to the sheriff of Grady county to proceed with the execution of the judgment.